Citation Nr: 0517902	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  00-16 133	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement for a bilateral knee 
disability.

2.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches with eye 
pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for muscle aches, 
fatigue, and excessive sleep, to include as due to an 
undiagnosed illness. 

5.  Entitlement to a higher initial evaluation for irritable 
bowel syndrome (IBS), currently rated as 10 percent 
disabling.


6.  Entitlement to a higher initial evaluation for stasis 
edema of the lower extremities, currently rated as 
noncompensable.

7.  Entitlement to a higher initial evaluation for pubic 
eczematoid dermatitis, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served on active duty from February 1988 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In its decision, the RO, in pertinent part, 
denied service connection for headaches, memory loss, stasis 
edema of the legs due to posture and uterine fibroids, pain 
behind the eyes, pubic dermatitis with hair loss from 
scratching, and generalized muscle aches.  The appellant 
filed a notice of disagreement (NOD) in March 2000.  The 
claims were previously before the Board in July 2001 and 
remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).

This matter also comes before the Board on appeal from an 
August 2004 rating decision, which determined that new and 
material evidence had not been submitted sufficient to reopen 
a claim of entitlement to service connection for a bilateral 
knee disability.

The appellant presented testimony before the undersigned in 
February 2005.  The transcript has been obtained and 
associated with the claims file.

The claim of entitlement to service connection for memory 
loss, to include as due to an undiagnosed illness, is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  All other issues on appeal are ready for 
disposition.

During the appellant's February 2005 Travel Board hearing, 
she raised a claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU). (See Transcript p.35).  In a 
September 2004 statement, the appellant raised claims of 
entitlement to service connection for: post-traumatic stress 
disorder (PTSD) on the basis of new and material evidence; 
cervical erosion; hearing loss; and fibroid tumors.  As these 
issues have been neither procedurally prepared nor certified 
for appellate review, the Board is referring them to the RO 
for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to 
service connection for a bilateral knee disability when it 
issued an unappealed rating decision in April 1997.  

2.  Evidence submitted since the April 1997 rating decision 
was not previously submitted to agency decision makers, is 
not cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim. 

3.  A bilateral knee disability classified as moderate benign 
hypermobility syndrome was incurred during the appellant's 
active duty service.

4.  The appellant has a known diagnosis of tension headaches.

5.  Muscle aches are a symptom of the service-connected 
moderate benign hypermobility syndrome. Fatigue and excessive 
sleep are symptoms of the non-service connected nightmare 
disorder.

6.  IBS has been productive of severe impairment due to 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.

7.  Stasis edema of the lower extremities has been productive 
of intermittent edema, aching, and fatigue in the legs after 
prolonged standing or walking, with symptoms relieved by 
elevating the legs and compression hosiery.

8.  Chronic pubic eczematoid dermatitis has not been 
productive of exfoliation, exudation or itching involving 
either an exposed or extensive area.  At least 5 percent, but 
less than 20 percent of the entire body, has not been 
affected.  There is no indication that the appellant has been 
treated with intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  



CONCLUSIONS OF LAW

1.  Evidence received since the final April 1997 
determination wherein the RO denied the appellant's claim of 
entitlement to service connection for a bilateral knee 
disability is new and material, and the appellant's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5104, 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 3.160, 20.302, 20.1103 (2004).

2.  The criteria for the establishment of service connection 
for a bilateral knee disability classified as moderate benign 
hypermobility syndrome are met.              38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002).

3.  The criteria for the establishment of service connection 
for headaches with eye pain are not met.  38 U.S.C.A. §§ 
1101, 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002).

4.  The criteria for the establishment of service connection 
for muscle aches, fatigue, and excessive sleep are not met.  
38 U.S.C.A. §§ 1101, 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 2002).

5.  The criteria for an initial 30 percent evaluation for IBS 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114, Diagnostic 
Code 7319 (2004).  

6.  The criteria for an initial 10 percent evaluation for 
stasis edema of the lower extremities have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.104, Diagnostic Code 7120 (2004).  
7.  The criteria for an initial compensable percent 
evaluation for chronic pubic eczematoid dermatitis have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.118, Diagnostic Code 7806 
(2004); 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
these matters; the evidence that would be necessary to 
substantiate the claim; and whether the claim have been fully 
developed in accordance with the VCAA and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In specific compliance with Quartuccio, the RO advised the 
appellant by letters dated in October 1999, September 2001, 
April 2002, July 2002, January 2004, and March 2004 of what 
evidence would substantiate the claims, and of then-current 
efforts towards obtaining relevant evidence.  The September 
2001, July 2002, January 2004, and March 2004 letters advised 
the appellant of the specific allocation of responsibility 
for obtaining such evidence.  

As the September 2001 and March 2004 VCAA notices in this 
case were not provided to the appellant prior to the initial 
RO adjudication of the claims in February 2000, the timing of 
the notice does not strictly comply with the express 
requirements of the law as found by the Court in Pelegrini.  
However, the Board has undertaken review of the record in its 
whole and concludes that the record is complete and that no 
prejudice has inured to the appellant due to the timing of 
the notice.  The appellant has been advised of the type of 
evidence lacking to demonstrate entitlement to the benefits 
sought with the February 2000 and July 2003 rating decisions, 
the June 2000 and March 2004 statements of the case (SOC), 
the July 2003, March 2004, August 2004, and October 2004 
supplemental statement of the case (SSOC), and the letters 
explaining the provisions of the VCAA.  

With regard to the bilateral knee disability claim, given the 
results favorable to the appellant, further development under 
the VCAA or other law would not result in a more favorable 
result for the appellant, or be of assistance to this 
inquiry.  


With regard to the other service connection claims, in 
Pelegrini, the CAVC recognized that where pre-initial-AOJ 
adjudication notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice because an initial AOJ adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  Such has been accomplished 
in this matter with respect to both the service connection 
and increased rating claims. (See VCAA letter dated March 
2004).  Moreover, the service connection claims were 
previously before the Board in July 2001 and remanded for 
further development and adjudication in accordance with the 
VCAA.

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). Service medical 
and personnel records, reports of VA examination, and VA 
outpatient treatment records have been obtained in support of 
the appellant's claim. The appellant presented testimony 
before the undersigned in February 2005.  The transcript has 
been obtained and associated with the claims file.  The 
appellant waived initial RO consideration of VA outpatient 
treatment records submitted after the October 2004 SSOC was 
issued. (See VA Form 21-4138 dated in February 2005).  

Additional VA examinations are not necessary in the instant 
case. 38 U.S.C.A. § 5103A(d).  There is sufficient medical 
evidence to make a decision on the claims.  Id.   

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  The appellant was clearly advised as to 
which portion of evidence was to be provided by her and which 
portion was to be provided by VA, and she has advised VA of 
no further outstanding evidence as to the claims decided.  
The requirements of the VCAA have been satisfied, and there 
is no additional evidence that needs to be provided.  
Quartuccio, supra.  
Thus, any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant was not given prior to the first 
AOJ adjudication of the claims, the March 2004 notice was 
provided by the AOJ pursuant to Board remand. The content of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  

In sum, the record indicates that VA has done everything 
reasonably possible to assist the claimant.  Adjudication of 
the claims may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991). Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claims on 
the merits.  

Reopening of the Claim of Service Connection for a 
Bilateral Knee Disability

The appellant argues that she has submitted new and material 
evidence that is sufficient to warrant the reopening of her 
claim of service connection for a bilateral knee disability, 
last denied by the RO in April 1997.  Having carefully 
considered the evidence of record in light of the applicable 
law, the Board that finds sufficient evidence to reopen the 
claim has been obtained.  As the evidence is in equipoise on 
the reopened claim, all reasonable doubt has been resolved in 
favor of the appellant and her claim will be granted.  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2004).

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Id. at 1363.

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed after August 29, 2001, new and material evidence is 
defined as "existing evidence not previously submitted to 
agency decision-makers that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim."  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise the 
possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim. 
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above); Shockley v. 
West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.

The record indicates that in its April 1997 rating decision, 
the RO denied the claim of entitlement to service connection 
for a bilateral knee disability.  The RO denied the 
appellant's claim on the basis that there was no competent 
medical evidence of record showing knee symptoms or treatment 
from the date of military discharge through the present. 

Of record at the time of the April 1997 rating decision were 
the appellant's service medical records, which revealed the 
appellant sought treatment for bilateral knee pain during 
service.  The appellant was variously diagnosed with overuse 
syndrome, patellofemoral syndrome and retropatellofemoral 
pain syndrome. 

Evidence submitted subsequent to the April 1997 rating 
decision includes a September 2002 report of VA examination, 
which diagnosed the appellant with moderate benign 
hypermobility syndrome.  The examiner reviewed the 
appellant's service medical records.  Reported medical 
history of the appellant included complaints of in-service 
knee pain.  Physical examination was positive for an increase 
in range of motion as well as localized tenderness with 
minimal diffuse swelling bilaterally.  The examiner opined 
the appellant's knee symptomatology was treated and "clearly 
started in service."

VA outpatient treatment records dated between 2002 and 2005 
show continued treatment for bilateral knee pain.  The 
appellant was diagnosed with arthralgias with moderate 
general laxity.

Upon VA examination in July 2004, the examiner opined a 
bilateral knee condition was less likely than not related to 
military service. The appellant testified in February 2005, 
that she was told that her bilateral knee problems were 
related to complaints of knee pain in service.  She further 
testified that her knee condition first manifested during 
physical training exercises.
As noted, in its April 1997 rating decision, the RO noted the 
lack of evidence showing conclusive medical evidence that the 
appellant sought treatment post-service for a bilateral knee 
disability.  The "new" evidence of record contains evidence 
of post-service treatment for bilateral knee problems, as 
well an opinion that the appellant's hypermobility syndrome 
had its onset during the appellant's active duty service. 

The "new" evidence was not previously of record and when 
considered by itself or with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the appellant's claim.  The evidence is not considered 
cumulative and redundant of the evidence of record at the 
time of the final April 1997 rating decision. Therefore, the 
appellant's claim of entitlement to service connection for a 
bilateral knee disability is reopened. See 38 C.F.R. 
§ 3.156(a).  

Having reopened the appellant's claim does not end the 
Board's inquiry.  Rather, while the appellant's assertions 
are presumed credible for the limited purpose of ascertaining 
whether new and material evidence has been received, the 
presumption of credibility does not extend beyond this 
predicate determination.  See generally Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

As to the merits of the reopened claim, the law provides that 
service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 
11 Vet. App. 169, 171 (1998).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this matter, service medical records revealed the 
appellant sought treatment for bilateral knee pain during 
service.  The appellant was variously diagnosed with overuse 
syndrome, patellofemoral syndrome and retropatellofemoral 
pain syndrome. 

After discharge from active service, the appellant has 
continued to seek treatment for bilateral knee problems and 
has been diagnosed with moderate benign hypermobility 
syndrome.  The claims file contains conflicting opinions as 
to etiology.

As noted above, the September 2002 VA examiner reviewed the 
appellant's service medical records and diagnosed her with 
moderate benign hypermobility syndrome. The examiner opined 
the appellant's knee symptomatology was treated and "clearly 
started in service."  In contrast, upon VA examination in 
July 2004, the examiner opined a bilateral knee condition was 
less likely than not related to military service. 

After careful consideration of the medical opinions as above, 
a reasonable doubt has arisen regarding service origin.  
Thus, there exists an approximate balance of positive and 
negative evidence, which does not satisfactorily prove or 
disprove the appellant's claim.  Therefore, resolving all 
reasonable doubt in favor of the appellant, service 
connection is awarded for a bilateral knee disability 
classified as moderate benign hypermobility syndrome. 
38 C.F.R. § 3.102.


II.  Persian Gulf War Claims

The appellant contends that she incurred undiagnosed 
illnesses manifested by headaches with eye pain, muscle 
aches, fatigue, and excessive sleep, during her Persian Gulf 
service.  Having carefully considered the appellant's claims 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claims and the appeal as to these issues will be 
denied.

A veteran shall be service-connected for objective 
indications of chronic disability resulting from an illness 
manifested by one or more presumptive signs or symptoms that 
began during active military service and cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 3.317 
(2004).

VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below, provided that 
such disability became manifest during active service or not 
later than December 31, 2006 and by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. 
§ 3.317(a)(1) (2004).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2004).

However, it has been held that the identification of a 
diagnosis, per se, renders consideration of an "undiagnosed 
illness" under statute and regulation inappropriate.  See 
VAOPGCPREC  8-98.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for undiagnosed illnesses manifested by headaches with eye 
pain, muscle aches, fatigue, and excessive sleep, is not 
warranted.  The appellant, a Persian Gulf veteran having 
served in Southwest Asia, has not been found to have a 
'qualifying chronic disability' for purposes of VA 
compensation. 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  A 'qualifying chronic 
disability' means a chronic disability resulting from a 
medically unexplained chronic multisymptom illness such as 
such as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome. 

The appellant's complaints of headaches with eye pain have 
been attributed to a known diagnosis of tension headaches.  
During VA general medical examination in November 1999, the 
appellant complained of two types of mild headaches - one in 
the temporal area manifested by sharp pains lasting one to 
two seconds, and the other in the nape of her neck and upper 
back, lasting a few hours.  The examiner diagnosed the 
appellant with tension headaches. 

An April 2003 VA neurological examination confirmed the 
diagnosis of tension headaches.  The examiner further 
indicated that there was no evidence to suggest any 
neurological or cortical problem underlying her headaches and 
this would be consistent with the diagnosis of tension 
headaches.

Fatigue and excessive sleep have not been attributed to a 
chronic multisymptom illness, specifically chronic fatigue 
syndrome (CFS), but have been attributed to known diagnoses.  
Upon VA mental disorders examination in November 1999, the 
appellant complained of recurrent nightmares and feelings of 
being tired upon awakening in the morning.  She was diagnosed 
with nightmare disorder.  

During a VA general medical examination, also dated in 
November 1999, the appellant complained of fatigue for the 
past five-years.  She indicated that she became fatigued if 
she did not have a good sleep, but if she slept for 12 hours 
she felt refreshed and could go several days without feelings 
of fatigue. The appellant reported recurrent nightmares.  The 
examiner opined fatigue was the result of non-refreshing 
sleep and not a diagnosis of chronic fatigue syndrome. 

During a September 2002 VA Rheumatology examination, fatigue 
was thought to be possible secondary to the appellant's 
progressing anemia for which she was previously treated.  
Finally, the June 2003 VA examiner opined there was no CFS 
either by history or clinically.  Fatigue was assessed as 
more related to the appellant's nightmare disorder with 
dysphoric mood, spousal abuse, loss of a child, and major 
gynecological conditions.  

The appellant has also claimed that she has an undiagnosed 
illness manifested by muscle aches.  A January 1996 Gulf War 
examination was devoid of any complaints of stiffness, muscle 
aches, or joint pain.  The November 1999 VA general medical 
examination was similarly negative.  While the appellant 
complained of "all over achiness" beginning in 1995 during 
her September 2002 VA Rheumatology examination, the 
complaints were attributed to her diagnosis of moderate 
benign hypermobility syndrome. 

As headaches with eye pain, muscle aches, fatigue, and 
excessive sleep have been attributed to a known clinical 
diagnoses, compensation prescribed under 38 U.S.C.A. § 1117 
is not available to this appellant.  The appellant has 
indicated that she was a recipient of pyridostigmine bromide, 
which she attributed to her current manifestations of 
undiagnosed illnesses.  However, there is no basis for 
establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See  66 Fed. Reg. 58784-58785 (November 23, 2001).

Although the appellant has argued that the disorders should 
be service connected under the presumptive provisions 
relating to undiagnosed illness, VA must also ascertain 
whether there is any basis (e.g., direct, presumptive or 
secondary) to indicate that the claimed disorders were 
incurred by any incident of military service.  Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim, including direct service connection).      

As to the issue of service connection for muscle aches, 
service connection for moderate benign hypermobility syndrome 
has been awarded in the instant decision.  The Board denied 
entitlement to service connection for a nightmare disorder in 
July 2001, and in order to reopen a claim of entitlement to 
service connection for a nightmare disorder, new and material 
evidence sufficient to reopen the claim must be submitted. 
38 C.F.R. § 3.156.
 
Service connection is not available on a direct causation 
basis for tension headaches.  The service medical records do 
not contain any complaints of or treatment for headaches with 
eye pain during the appellant's active duty service.  There 
is no opinion of record that tension headaches were incurred 
during the appellant's active duty service.  Thus, the 
appellant has failed to satisfy the Pond/Rose inquiry 
previously enumerated. 

In this circumstance, there is no duty on the part of VA to 
provide any additional VA medical examinations, because as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit competent 
medical evidence indicating that she has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between her active service and the current disorders, 
if shown.  The appellant has not done so, and no evidence 
thus supportive has otherwise been obtained.  Here, as in 
Wells, the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent evidence to suggest that the 
appellant has undiagnosed illnesses manifested by headaches 
with eye pain, muscle aches, fatigue, or excessive sleep, due 
to her military service on any basis, to include her service 
in the Persian Gulf. 

There is no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles  
v. Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge.  Because there was evidence 
of record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for an undiagnosed illness 
manifested by headaches with eye pain, muscle aches, fatigue, 
and excessive sleep.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (2990).

Based on the foregoing, the claims are denied.  
  
III.  Increased Ratings

The appellant contends that she is entitled to higher initial 
ratings for her service-connected IBS (evaluated as 10 
percent disabling), stasis edema of the lower extremities, 
and chronic pubic eczematoid dermatitis.  The latter 
disorders are evaluated as zero percent disabling.  The 
record reflects that service connection for the three 
disabilities was granted in a July 2003 rating decision, and 
the appellant filed an NOD in October  2003.  As such, the 
severity of the disabilities at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

IBS:  The appellant's IBS was rated as 10 percent disabling 
under Diagnostic Code 7319. See 38 C.F.R. § 4.114.  Under 
this code section, a 10 percent rating is assigned for 
moderate IBS with frequent episodes of bowel disturbance with 
abdominal distress. Id.  A 30 percent rating is assigned for 
severe IBS with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress. 
Id. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that an 
initial 30 percent rating for IBS is warranted.  A January 
1996 Gulf War examination noted complaints of loose stools 
every three to four days.  Upon VA general medical 
examination in November 1999, the appellant complained of 
weekly bouts of nausea of a three-year duration.  

An August 2002 lay statement from the appellant's husband 
indicated that she had  loose stools and nausea, especially 
during the summer months. During VA rheumatology examination 
in September 2002, the appellant complained of food 
sensitivity and abdominal pain lasting for a couple of days.  
She further complained of loose bowel movements.

In May 2003, the appellant was afforded a VA intestines 
examination.  She presented with complaints of loose stools 
two to three times per week and gas and cramping on the days 
in between.  

VA outpatient treatment records dated between 2002 and 2005 
show the appellant sought treatment for intermittent diarrhea 
and constipation.  The appellant presented testimony before 
the undersigned in February 2005.  She testified that she has 
constipation followed by days of diarrhea.  She also reported 
abdominal distress manifested by nausea and vomiting.

The 30 percent rating granted in this decision is the maximum 
schedular rating available under Diagnostic Code 7319. 
38 C.F.R. § 4.114.  There is no evidence of record to support 
a higher rating under analogous criteria, to include: severe 
ulcerative colitis with numerous attacks a year and 
malnutrition, the health only fair during remissions 
(Diagnostic Code 7323); resection of the small intestine with 
definite interference with absorption and nutrition, 
manifested by severe impairment of health objectively 
supported by examination findings including definite weight 
loss (Diagnostic Code 7328); resection of the large intestine 
with severe symptoms, objectively supported by examination 
findings (Diagnostic Code 7329); persistent fistula of the 
intestine, or after attempt at operative closure with 
constant or frequent fecal discharge (Diagnostic  Code 7330); 
impairment of sphincter control manifested by extensive 
leakage and fairly frequent involuntary bowel movements 
(Diagnostic Code 7332); stricture of the rectum or anus with 
great reduction of the lumen or extensive leakage (Diagnostic 
Code 7333); or severe prolapse of the rectum (Diagnostic Code 
7334). Id.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of IBS and its effect 
on earning capacity and ordinary activity from the original 
grant of service connection. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  At present, however, there is no basis for assignment 
of an evaluation, to include additional "staged" ratings, 
other than that noted above.  See Fenderson, supra.

Stasis Edema of the Lower Extremities:  The appellant's 
stasis edema of the lower extremities has been rated by 
analogy as noncompensable under Diagnostic Code 7114. See 
38 C.F.R. § 4.104.  Under this code section, a 20 percent 
rating is assigned for arteriosclerosis obliterans with 
claudication on walking more than 100 yards and diminished 
peripheral pulses or ankle/brachial index of 0.9 or less. Id.   
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that an 
initial 10 percent rating for stasis edema of the lower 
extremities is warranted under the more analogous criteria 
for varicose veins.  Under diagnostic code 7120, a 10 percent 
rating is warranted for intermittent edema of the extremity 
or aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery. 38 C.F.R. § 4.104.   

Upon VA arteries examination in January 2000, the appellant 
complained of edema of the legs off and on since basic 
training.  She indicated this was accompanied by some 
heaviness of the legs.  The appellant had good results with 
elevating her legs.  She indicated that she was given 
compression hosiery during service.  Physical examination 
showed 1+ edema in both ankles.  

During her September 2002 Rheumatology examination, the 
appellant reported bilateral leg swelling at the end of the 
day.  She informed the examiner that she used thromboembolic 
hosiery for relief.  The examiner diagnosed her with chronic 
lower extremity edema related to prolonged standing and poor 
connective tissue support.

Finally, the appellant presented testimony before the 
undersigned in February 2005.  She testified that she had to 
wear compression hosiery and elevate her legs to provide 
relief.  She further indicated that she developed varicose 
veins.

While an initial 10 percent rating is appropriate, there is 
no evidence of persistent edema incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema to warrant a 20 percent rating. See 
38 C.F.R. § 4.104, Diagnostic Code 7120.  The clinical 
evidence of record also does not support higher ratings under 
other analogous criteria.  There is no evidence of: Thrombo-
angitis obliterans (Buerger's Disease)(Diagnostic Code 7115); 
Raynaud's Syndrome (Diagnostic Code 7117); angioneurotic 
edema (Diagnostic Code 7118); erythromelagia (Diagnostic Code 
7119); or post-phlebitic syndrome of any etiology (Diagnostic 
Code 7121). 38 C.F.R. § 4.104.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of stasis edema of the 
lower extremities and its effect on earning capacity and 
ordinary activity from the original grant of service 
connection. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than that noted above.  See Fenderson, supra.

Chronic Pubic Eczematoid Dermatitis: The appellant's chronic 
pubic eczematoid dermatitis has been rated under diagnostic 
code 7806 as noncompensable.  38 C.F.R. § 4.118.  The Board 
notes that during the pendency of this claim, the rating 
criteria for evaluating skin disorders was amended, effective 
from August 30, 2002. See 67 Fed. Reg. 147, 49590-49599 (July 
31, 2002).  

Prior to August 30, 2002, the appellant's disability was 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999).  This code section provided a noncompensable 
evaluation for eczema with slight, if any exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area. 38 C.F.R. § 4.118 (1999).  A 10 percent rating was 
assigned for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area. Id.

The new schedule for rating disabilities of the skin still 
provides for eczema under  diagnostic code 7806 of 38 C.F.R. 
§ 4.118.  See 67 Fed. Reg. 179, 58449 (September 16, 2002).  
However, Diagnostic code 7806 now directs the rating officer 
to assign a noncompensable evaluation for dermatitis or 
eczema that affects less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected and no more 
than topical therapy required ruing the past 12-month period. 
Id.  A 10 percent rating is assigned for dermatitis or eczema 
that effects at least 5 percent, but less than 20 percent, of 
the entire body or at least 5 percent, but less than 20 
percent of exposed areas affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12 month period. Id.

The appellant was provided notice of the amendments noted 
above in the March 2004 SOC and the August 2004 SSOC.  Thus, 
the Board's decision to proceed in adjudicating this claim 
does not, therefore, prejudice the appellant in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board has thoroughly reviewed all the evidence of record, 
to include, but not limited to: contentions of the appellant; 
service medical records; reports of VA examination dated 
between 1996 and 2005; VA outpatient treatment records dated 
between 1996 and 2005; lay statements; and the transcript 
from the February 2005 Travel Board hearing.  Based on a 
review of the aforementioned evidence, an increased rating 
under either the criteria effective prior to August 30, 2002, 
or thereafter, is not warranted.
The service-connected chronic eczematoid dermatitis is 
located in the appellant's pubic area, and thus, does not 
involve an exposed area. 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1999); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).  
The clinical evidence of record also does not contain any 
evidence that the pubic eczematoid dermatitis involves an 
extensive area under the criteria in effect in 1999 or 
affects at least 5 percent, but less than 20 percent, of the 
entire body or at least 5 percent, but less than 20 percent 
of exposed areas affected under the criteria in effect from 
August 30, 2002.  

As to the extent of the disease, the January 2000 VA skin 
examination found very mild lichenfication of the subrapubic 
skin.  It was also noted that there was no active dermatitis.  
VA outpatient treatment records dated in December 2003 did 
not find any indication of rash or skin abnormality.  While 
there has been loss of pubic hair, hyperpigmented skin and 
minimal scaling in the inguinal creases as documented in the 
August 2002 dermatology note and July 2004 dermatology 
consult, again the area affected, i.e. the pubic area, does 
not involve an extensive area or affects at least 5 percent, 
but less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent of exposed areas. Id. 

There has been no indication that the appellant was 
prescribed an intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12 
month period to warrant a 10 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2004).

Chronic pubic eczematoid dermatitis is not an unlisted 
condition, thus, it is not permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  The Board has 
considered criteria in effect for scars; however, conjectural 
analogies are to be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings, nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  38 
C.F.R. § 4.20 (2004).
In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of chronic pubic 
eczematoid dermatitis and its effect on earning capacity and 
ordinary activity from the original grant of service 
connection. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than that noted above.  See Fenderson, supra.

Extraschedular Evaluations

The Board also considered referral of these matters for 
extraschedular evaluation.  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the CAVC clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not find the appellant's disability picture to be 
unusual or exceptional in nature as to warrant referral of 
her case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1). 

The appellant's IBS, stasis edema of the lower extremities, 
and chronic pubic eczematoid dermatitis have not required 
frequent inpatient care, nor have they by themselves markedly 
interfered with employment.  The assigned rating for chronic 
pubic eczematoid dermatitis and the increased ratings for IBS 
and stasis edema of the lower extremities correctly 
compensate the appellant for the nature and extent of 
severity of the disabilities on appeal, and there is no basis 
for further action on this matter.

ORDER

The claim pertaining to service connection for a bilateral 
knee disability is reopened.  To this extent, the claim is 
granted.  

Service connection for a bilateral knee disability is granted 
subject to the statutes and regulations governing the payment 
of monetary awards.

Service connection for headaches with eye pain is denied.

Service connection for muscle aches, fatigue, and excessive 
sleep is denied. 

An initial 30 percent evaluation for irritable bowel syndrome 
is granted subject to the controlling regulations governing 
monetary awards.

An initial 10 percent evaluation for stasis edema of the 
lower extremities is granted subject to the controlling 
regulations governing monetary awards.

A higher initial evaluation for chronic pubic eczematoid 
dermatitis, currently rated as noncompensable, is denied.


REMAND

After a careful review of all evidence of record, the Board 
has determined that the appellant's claim of entitlement to 
service connection for an undiagnosed illness manifested by 
memory loss must be remanded for compliance with applicable 
law relative to VA's duties to notify and assist pursuant to 
the VCAA. Although the Board has not reviewed the claim with 
a view towards ascertaining the merits of the appeal, the 
Board has identified certain matters, which must be resolved, 
prior to adjudication of this matter.  

During the appellant's February 2005 Travel Board hearing she 
informed the undersigned that she was scheduled for a 
psychiatric evaluation at the Temple VA Medical Center (VAMC) 
for the month following her hearing.  She further testified 
the examination was scheduled with regard to the claim of 
entitlement to service connection for memory loss. (See 
Transcript pp. 9-10).  VA is deemed to have constructive 
knowledge of these records and, in this case, has actual 
knowledge of the existence of those records.  As such, they 
are considered to be evidence that is of record at the time 
any decision is made, and should be associated with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . 
an [agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . .").  
Therefore, upon remand attempts should be made to obtain the 
identified psychiatric evaluation.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should obtain copies of 
the psychiatric evaluation performed at 
the Temple VAMC dated in approximately 
March 2005.  All efforts to obtain the 
identified examination should be clearly 
documented in the appellant's claims 
file, to include any negative responses.  
VBA AMC should obtain all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for memory loss, to 
include as due to an undiagnosed illness.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until the VBA AMC 
notifies her.



	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


